PROB I2A
(7/93)

                              United States District Court
                                                for

                                    District of New Jersey
                         Report on Offender Under Supervision
Name of Offender: Chi-Won Jeon                                                     Cr.: 11-00216-001
                                                                                    PACTS#: 59174


Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/23/2014

Original Offense: Conspiracy to Unlawfully Produce Identification Documents and Commit Credit Card
                   Fraud, and Aggravated Identity Theft.

Original Sentence: 60 months probation

Special Conditions: 300 hours Community Service, New Debt Restrictions, $200 Special Assessment, and
$231,258.85 in Restitution.

Type of Supervision: Probation                             Date Supervision Commenced:01/23/2014
                                         STATUS REPORT

Ms. Jeon currently resides in Englewood Cliffs, New Jersey, and she has been employed with
International Intimates since September 2010. We believe that Ms.Jeon has paid the court-ordered
restitution to the best of her financial ability. To date, she has paid $20,905.01 towards the
restitution balance. It should be noted that should her term ofsupervision expire as scheduled, her
case will be referred to the U.S. Attorney's Office, Financial Litigation Unit, for the collection of
any outstanding criminal monetary penalties.

Recommendation: It is respectfully requested that Your Honor take no further action and allow
Ms. Jeon's term of supervision to expire as scheduled on January 22, 2019.

                                                              Respectfully submitted,

                                                              MicAMe.SiedziA

                                                               By: Michelle A Siedzik
                                                                    U.S. Probation Officer
                                                               Date: 10/16/2018
                                                                                         Prob 12A - page 2
                                                                                             Chi-Won Jeon




  Please check a box below to indicate the Court's direction regarding action to be taken in this case:

   No Formal Court Action to be Taken at This Time - Supervision to Expire on January 22,2019.
P Submit a Request for Modifying the Conditions or Term of Supervision
P Submit a Request for Warrant or Summons
P Other



                                                                Signature of   udicial Officer


                                                                 loKrj
